Decision handed down May 3, 1944 [ante, p. 663], amended to read as follows: Order dismissing writ of habeas corpus reversed on the law and facts, with twenty-five dollars costs and disbursements and writ sustained and petitioner ordered discharged, with twenty-five dollars costs against the County of Schenectady. Opinion by Bliss, J. Heffeman and Schenck, JJ., concur; Hill, F. J., concurs as to the reversal of the order dismissing the writ and votes that the defendant be returned to the custody of the Schenectady County Sheriff for such action, if any, as the County Court of Schenectady County deems proper; Brewster, J., taking no part.